      Case 3:20-cv-00589-JAM Document 9 Filed 05/08/20 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

MADELINE GRIFFIN, #250395                      :      CIVIL NO. 3:20-CV-589 (JAM)
    Petitioner,                                :
                                               :
       v.                                      :
                                               :
ROLLIN COOK, ET AL.,                           :
     Respondents.                              :      MAY 8, 2020

             RESPONDENTS’ RESPONSE TO THE ORDER TO SHOW CAUSE

        In response to this Court’s Order To Show Cause, (ECF Doc. #4), the Respondents

respectfully move to dismiss Petitioner’s action because this Court lacks subject matter jurisdiction.

Petitioner brings this habeas action requesting habeas relief pursuant to 28 U.S.C. § 2241 as well as

§2254. As shown by Respondents’ moving papers, the Petitioner’s claims fail as she has failed to

exhaust available State Court habeas remedies and she has pending an unexhausted and actively

litigated state court habeas petition. Griffin v. Commissioner of Correction, Judicial District of Tolland

at Rockville, TSR CV17-4009012-S. Further, in response to the Order to Show Cause, Respondents

respectfully file an accompanying memorandum of law, declarations and exhibits in support of this

motion. For the convenience of the Court, the Respondents provide the following, index and listing to

the moving and supporting exhibits.

                                          TABLE OF CONTENTS

       •    Exhibit A – Petitioner’s Emergency Motion for Issuance of Bond, dated May 6, 2020
       •    Exhibit B – Docket sheet, Madeline Griffin v. Commissioner of Correction, Judicial
            District of Tolland at Rockville, TSR-CV17-4009012-S
       •    Exhibit C – Motion for Sentence Modification, dated May 5, 2020
       •    Exhibit D – Letter from Attorney Walter Bansley to Supervisory Assistant State’s
            Attorney Robert Satti, dated May 4, 2020
       •    Exhibit E – Madeline Griffin v. Commissioner of Correction, Order on Petitioner’s
            Emergency Motion for Issuance of Bond, dated May 6, 2020
      Case 3:20-cv-00589-JAM Document 9 Filed 05/08/20 Page 2 of 3



          •   Exhibit F – E-mail from Kathryn Stackpole to Attorney Walter Bansley RE: Accepting
              Emergency Motion for Issuance of Bond, dated May 6, 2020
          •   Exhibit G – Declaration of Kathryn Leger Stackpole
          •   Exhibit H – State court dockets (exemplars) dated May 8, 2020
          •   Exhibit I – Declaration of Robert J. Cristiano
          •   Exhibit J – E-mail from Supervisory Assistant State’s Attorney Robert Satti to Assistant
              Attorney General Steven Strom, dated May 4, 2020
          •   Exhibit K – CCDLA docket and decision
          •   Exhibit L – Day v. Commissioner of Correction, docket and decision
          •   Exhibit M – State v. Greer, decision and order
          •   Exhibit N – Grimes v. Commissioner of Correction, docket
          •   Exhibit O – Declaration of Michelle DeVeau
          •   Exhibit P – Declaration of Dr. Cary Freston
          •   Exhibit P-1 – Letter from Dr. Cary Freston to Dr. Robert Richeson, dated May 1, 2020
          •   Exhibit Q – Declaration of Acting Warden Daniel Dougherty


WHEREFORE, for all the reasons set forth in the memorandum in support of the motion to dismiss,

and the

                                                RESPONDENTS
                                                Rollin Cook, et al.,

                                                WILLIAM TONG
                                                ATTORNEY GENERAL

                                            BY: /s/ Lisamaria T. Proscino
                                              Lisamaria T. Proscino
                                              Assistant Attorney General
                                              110 Sherman Street
                                              Hartford, CT 06105
                                              Federal Bar #ct30588
                                              E-Mail: Lisamaria.Proscino@ct.gov
                                              Tel: (860) 808-5450
                                              Fax: (860) 808-5591
      Case 3:20-cv-00589-JAM Document 9 Filed 05/08/20 Page 3 of 3




                                          BY:_/s/ Steven R. Strom____________
                                             Steven R. Strom
                                             Assistant Attorney General
                                             110 Sherman Street
                                             Hartford, CT 06105
                                             Tel.: (860) 808-5450
                                             Fax: (860) 808-5591
                                             Federal Bar #ct01211
                                             E-Mail: steven.strom@ct.gov



                                          CERTIFICATION

       I hereby certify that on May 8, 2020 a copy of the foregoing was filed electronically. Notice

of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.



                                               /s/ Lisamaria T. Proscino
                                               Lisamaria T. Proscino
                                               Assistant Attorney General
